Citation Nr: 1608204	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977.  She also had tours of active duty for training (ACDUTRA) while a member of the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the benefit sought on appeal.  The RO in St. Petersburg, Florida, exercises current jurisdiction of the claims file.

In March 2010, the Veteran and her son testified at a Board hearing via video conference before a Veterans Law Judge (VLJ) who has since retired from the Board.  An April 2012 Board letter informed her she had the opportunity to have another hearing before the VLJ who would decide her claim.  The Veteran indicated in a May 2012 statement that she wished to present testimony at another hearing, and she was provided with a hearing before the undersigned VLJ in July 2012.  Transcripts of these hearings are of record and have been reviewed.  In connection with each hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).

In October 2012 and August 2013, the Board remanded this matter to the Appeals Management Center (AMC), in Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As detailed in the August 2013 Board Remand, the March 2011 VA examination report reflects the VA examiner's opinion that the Veteran's essential hypertension did not have its onset in active service or within one year thereafter, see 38 C.F.R. §§ 3.303, 3.307(a), and 3.309(a), nor was it caused or aggravated by the Veteran's organic mood disorder.  The examiner also opined that the Veteran's organic mood disorder did not aggravate her hypertension.  The examiner provided only a general comment that the Veteran's case was discussed with psychology.  No specifics are noted.  There is no discussion of the Veteran's reported history that her blood pressure increases under extreme stress. 

The Veteran submitted treatment records following the Board hearing that showed her treatment at an emergency room for elevated blood pressure around the time of her hearing.  Specifically, a March 2011 record notes she arrived at an emergency room via ambulance, and her blood pressure was 148/106.  The additional evidence received from the Veteran in July 2013 includes a script from a private physician, MGS, M.D., that notes the Veteran's labile hypertension is affected by her anxiety.

Per the Board Remand, an addendum opinion was sought regarding aggravation of her hypertension.  

In August 2013, a VA examiner reviewed the Virtual folders and provided an addendum opinion.  The examiner noted that there were no documented instances where the Veteran has presented with elevated blood pressure readings concomitant with episodes of reported increased stress or depression, and are not outside the norms of her other blood pressure records.  The examiner noted that there are no previous specific consultations on this issue with other medical professionals, such as psychiatrists or psychologists.  The examiner commented that raised blood pressure can be an incidental finding in an emotional mood situation, but is not the cause of it.  The blood pressure changes represented in the additional record can be day to day changes under many different situations.  Medical literature does not recognize a causal relationship between mental disorders and hypertension.  Medical literature does recognize that acute episodes of mental disorders may cause transient elevation of blood pressure, but does not cause hypertension.  The examiner stated that the opinion remains unchanged that there is not at least a 50 percent probability that the Veteran's service-connected organic mood disorder aggravates - that is, chronically worsens, her hypertension.  

Unfortunately, however, the rationale of the VA examiner does not address aggravation.  Rather, the examiner simply discusses hypertension and causation.  

Moreover, a March 2015 opinion from the Veteran's treating physician for cognitive impairment reflects that the she suffers from impaired language, letter and verbal fluency, visual non-verbal memory and deficits in concentration, organization, planning, set shifting, multi-tasking, and response inhibition.  The organizational and attentional deficits impair her ability to organize her medications in an accurate manner, resulting in potential consequences such as uncontrolled hypertension and increased risk of stroke and heart attack.  

In light of prior comments from VA examiners and the opinion of the March 2015 treating physician, it appears that a mental health provider should provide an opinion regarding any relationship between her organic mood disorder and hypertension.  Accordingly, an adequate opinion must be sought regarding aggravation of her hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA psychologist or psychiatrist, and a cardiac specialist review the Virtual folders and respond to the following:  

a)  Please state whether any hypertension is at least as likely as not (50 percent or greater probability) caused by organic mood disorder.  

b)  Please state whether any hypertension is at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by organic mood disorder? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

An examination should be scheduled only if deemed necessary by the examiner.  

2.  After completion of the above, review the expanded record and readjudicate the service connection issue.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




